Citation Nr: 0005485
Decision Date: 02/29/00	Archive Date: 09/08/00

Citation Nr: 0005485	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-14 935A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee injury, status post meniscectomy, anterior cruciate 
ligament (ACL) instability and right tibial osteoma, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted an increased rating for 
the veteran's right knee disorder from 10 percent to 20 
percent.  The veteran filed a timely appeal to the disability 
rating assigned.  On December 7, 1998, the Board issued a 
decision granting an increased rating to 30 percent for the 
veteran's right knee disorder.

On March 2, 1999, the Board, on its own motion, by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 
1991 & Supp. 1998), ordered reconsideration of the December 
7, 1998 Board decision on the issue of an increased rating 
for residuals of right knee traumatic arthritis, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma.  The case is now before an expanded 
reconsideration panel of the Board.  This decision by the 
reconsideration panel replaces that part of the decision of 
December 7, 1998 which addressed veteran's claim for an 
increased rating for his right knee disorder, and is the 
final decision of the Board as to that issue.  The Board 
notes that the issue of an increased rating for post-
traumatic stress disorder was not the subject of this 
reconsideration order, and, as such, the Board's December 7, 
1998 decision as to that issue only is final and is not 
presently before the Board.

In addition, the Board notes that while the RO's March 1994 
decision on appeal listed both the veteran's right knee 
injury residuals and his right knee arthritis as one 
disability, the RO subsequently separated out the veteran's 
right knee arthritis as a distinct service-connected disorder 
in a rating decision dated in August 1998, and assigned a 20 
percent disability rating thereto.  Therefore, the Board 
finds that despite the fact that the March 1994 RO decision 
on appeal listed and rated both disorders as one single 
disability, both the issue of an increased rating for 
residuals of a right knee injury and the issue of an 
increased rating for right knee arthritis are on appeal, and 
are both properly before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of right knee injury, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma, are currently manifested by minimal 
findings of instability, but with occasional incapacitating 
exacerbations, particularly following extended use of the 
knee; there is no medical evidence of more than moderate 
instability or subluxation of the right knee.

3.  The veteran's traumatic arthritis of the right knee is 
currently manifested by 
x-ray evidence of arthritis of the right knee which results 
in slight limitation of knee motion, with range of flexion 
from 90 to 110 degrees and extension from 0 to 8 degrees; 
there are significant findings of painful motion, swelling, 
popping, and weakness of the knee which result in additional 
functional loss, but flexion is not limited to less than 30 
degrees, and extension is not limited to more than 15 
degrees.







CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of right knee injury, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.71a, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that the veteran was 
originally granted service connection for torn medial 
cartilage of the right knee with osteoma of the right tibia 
and osteochondroma of the right fibula by a RO rating 
decision dated in May 1968,  at which time a 20 percent 
disability evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, effective May 3, 1968.  Following 
a VA examination in October 1969, the RO reduced the 20 
percent disability evaluation to a noncompensable (zero 
percent) evaluation for the right knee.  A request from the 
veteran to reopen his claim for a higher rating for the 
service-connected right knee was received in April 1991.  In 
October 1991, he was assigned a 10 percent disability 
evaluation for the right knee.  At that time, the disability 
was termed "traumatic arthritis, right knee, with history of 
torn medial cartilage with osteoma of right tibia and 
osteochondroma, right fibula, post-operative meniscectomy," 
and the disability was rated under DC 5010-5003.  In May 
1993, the RO received a claim from the veteran for an 
increased disability rating.  In March 1994, the RO issued a 
rating decision which increased the rating for the veteran's 
right knee disorder from 10 percent to 20 percent, effective 
May 14, 1993.  At that time, the issue was termed "right 
knee, traumatic arthritis, meniscectomy, anterior cruciate 
ligament instability, with right tibial osteoma," and the 
disability was rated under DC 5010-5257.  In August 1998, 
following several Board remands, the RO issued a rating 
decision which granted separate service connection for 
traumatic arthritis of the right knee, and assigned a 
disability evaluation of 20 percent for this arthritis under 
DC 5010.  The RO continued the 20 percent rating for the 
veteran's general right knee injury residuals, including a 
right knee meniscectomy, with anterior cruciate ligament 
instability and right tibial osteoma, rated under DC 5257. 

On December 7, 1998, the Board issued a decision which 
granted an increased rating from 20 percent to 30 percent for 
the veteran's right knee disability, listed as one issue as 
"residuals of right knee traumatic arthritis, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma."  However, since the Board 
combined the veteran's separately-rated residuals of right 
knee injury and his traumatic arthritis of the right knee 
into this one issue, this "increase" effectively amounted 
to a decrease in the veteran's overall disability rating, 
since the separate disabilities had each been rated as 20 
percent disabling by the RO.  Therefore, the Board, on its 
own motion, by the authority granted to the Chairman in 38 
U.S.C.A. § 7103, ordered reconsideration of the December 7, 
1998 Board decision on the issue of an increased rating for 
the veteran's right knee disorder.

The veteran's claims for increased ratings for residuals of 
right knee injury and traumatic arthritis of the right knee 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate 
schedular evaluations of the veteran's disorders have been 
properly developed.  No further assistance to the veteran is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

I.  Residuals of right knee injury, status post meniscectomy, 
anterior cruciate ligament (ACL) instability and right tibial 
osteoma
 
Evidence relevant to the current level of severity of the 
veteran's residuals of his right knee injury include the 
report of a VA examination conducted in June 1995.  At that 
time, the veteran complained of pain and stiffness in the 
right knee in the evening, after being on his feet all day.  
The examiner noted that the veteran walked with a limp on the 
right and wore a hinged support brace on the right knee.  
Clinical examination revealed instability of the right knee 
and positive Drawer's sign.  The examination also revealed 
some swelling and deformity of the right knee, including a 
bone protruding under the skin on the lateral side of the 
right knee.  There was pain in the medial and lateral aspects 
of the right knee to the touch.  Range of motion testing 
revealed extension to zero degrees, and flexion to 90 
degrees.  The examiner diagnosed an old shrapnel wound and 
cartilage and ligament tears from a helicopter jump.

In February 1996, the veteran again underwent a VA joints 
examination.  At that time, the veteran complained of pain, 
stiffness, and locking of the right knee, as well as swelling 
after walking or standing for long periods.  He reported that 
the pain was worse when ascending or descending stairs, and 
when walking on uneven ground.  On examination, no swelling 
was found, and a protrusion on the right lateral knee was 
noted.  The examiner also noted the presence of pain on 
manipulation of the knee, and some popping on bending of the 
knee.  Range of motion testing revealed extension to zero 
degrees, and flexion to 45 degrees.  The examiner diagnosed 
traumatic injury of the right knee.

A few months later, in May 1996, the veteran underwent a new 
VA joints examination.  At that time, the veteran complained 
of chronic pain in the right knee, which became worse upon 
ambulation for any distance.  He also complained of swelling 
and locking of the knee.  On examination, the examiner again 
noted the bony protrusion to the right lateral knee, as well 
as slight swelling to the right medial knee area.  Range of 
motion testing revealed extension to zero degrees, and 
flexion to 90 degrees.  The examiner also found gross 
crepitus and popping with tenderness to the right lateral 
knee with any range of motion of the knee.  However, the 
examiner stated that there was no subluxation or lateral 
instability, malunion, or non-union of the knee.  The 
examiner diagnosed osteocartilaginous extoses and 
degenerative osteoarthrosis of the right knee.

In June 1996, the veteran testified at a Travel Board hearing 
before a Board Member.  At that time, he stated that he 
suffered from constant, aching right knee pain, which was 
worse following activity.  He stated that his knee swelled 
approximately once per month, and was unstable, occasionally 
locking or giving out.  He also stated that he wore a knee 
brace to help with his knee problems and to provide support.

Most recently, the veteran underwent a VA examination in May 
1998.  At that time, the veteran again complained of chronic 
right knee pain, exacerbated when using stairs.  He also 
reported continued swelling, giving way, and catching of the 
knee, and stated that he relied to a considerable extent on 
his knee brace for ambulation.  On examination, the veteran's 
right knee showed a fixed flexion deformity.  There was 
marked crepitation on bending.  The patella could not be 
subluxated.  There was a small amount of right knee effusion, 
and discomfort upon compression of the patella.  The 
stability of the knee was intact, with no Lachman's sign.  
However, there was considerable anterior Drawer sign.  There 
was no instability on varus and valgus testing at 30 degrees.  
The examiner also noted profound medial and lateral joint 
line tenderness, along with some effusion.  McMurray's test 
was difficult to evaluate, but clearly produced marked 
discomfort.  There was no pivot shift, and Apley test was 
markedly abnormal.  Range of motion testing revealed 
extension to 8 degrees, and flexion to 110 degrees, with 
marked crepitation.  The veteran's extension was noted to be 
limited by a rigid fixed structural deformity in the knee.  
The examiner diagnosed marked three-compartment 
osteoarthritis in the right knee, which resulted from the 
veteran's earlier meniscectomy in 1968.  The examiner further 
stated that the veteran's persistent osteoarthritis in one 
knee compartment had led to degeneration of the entire knee, 
and he therefore recommended a right total knee arthroplasty.

The veteran's right knee disorder has been rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Pursuant to this code section, a 
20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is warranted when the evidence shows severe 
subluxation or lateral instability.

A review of the evidence detailed above reveals that the 
veteran has not been found to suffer from significant right 
knee subluxation or lateral instability on recent 
examinations.  Indeed, the veteran was specifically found not 
to suffer from either manifestation at the time of VA 
examinations in May 1996 and May 1998.  However, the Board 
notes that the veteran was found to suffer from some right 
knee instability at the time of examination in June 1995, and 
wears a hinged support brace on the knee to aid in stability.  
He has also testified and repeatedly complained to examiners 
that his knee "gives out" unexpectedly, and is unstable. 
Finally, the Board also notes that the veteran's right knee 
disorder has progressed to the point where a total right knee 
replacement has been medically recommended.  Therefore, 
despite the lack of evidence of moderate subluxation or 
instability, the Board finds that the severity of veteran's 
right knee disorder more closely approximates the level of 
severity contemplated by a 20 percent rating under DC 5257.

However, given the lack of significant clinical findings of 
subluxation or instability, as well as the fact that some of 
the veteran's symptomatology has been attributed to his 
multi-compartment arthritis of the right knee, which is 
separately rated, the Board finds that the veteran's right 
knee symptomatology does not meet the criteria for a 30 
percent rating under DC 5257. 

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
code sections which do not specifically contemplate 
limitation of motion of the knee.  Limitation of motion of 
the veteran's knee is considered in the rating for traumatic 
arthritis as set forth below.  See 38 C.F.R. § 4.14 (1999).  
However, the veteran has specifically been found not to have 
nonunion or malunion of the tibia and fibula, as contemplated 
by DC 5262.  Therefore, an evaluation under this code would 
not result in a higher disability rating.

II.  Traumatic arthritis of the right knee

The only recent evidence which indicates diagnoses of right 
knee arthritis includes the reports of VA examinations 
conducted in May 1996 and in May 1998.  As noted above, in 
May 1996 the examiner found the veteran's right knee motion 
to range from zero to 90 degrees, and in May 1998 it ranged 
from 8 to 110 degrees.  The Board notes that on both 
occasions, the veteran's arthritis was confirmed by 
radiographic findings.

The veteran's traumatic arthritis of the right knee has been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, DC 5010.  DC 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

The severity of limitation of knee flexion is evaluated under 
DC 5260.  Under this code, a 20 percent rating is warranted 
if knee flexion is limited to 30 degrees.  A 30 percent 
rating is warranted when knee flexion is limited to 15 
degrees.  In this case, the veteran's flexion has ranged from 
90 degrees to 110 degrees.  As both numbers are well in 
excess of 15 degrees, a 30 percent rating is not warranted 
under this code.

The severity of limitation of knee extension is evaluated 
under DC 5261.  Under this code, a 20 percent rating is 
warranted if knee flexion is limited to 15 degrees.  A 30 
percent rating is warranted if knee flexion is limited to 20 
degrees.  A 40 percent rating is warranted if knee flexion is 
limited to 30 degrees.  Finally, a 60 percent rating is 
warranted if knee flexion is limited to 45 degrees.  In this 
case, the veteran's extension has ranged from full (zero 
degrees) to 8 degrees.  As the degree of limitation of 
extension falls far short of the 20 degrees of limitation 
required for the assignment of a 30 percent rating, a higher 
evaluation is not warranted under this code.

The Board further notes that, based on these criteria, the 
range of motion findings for veteran's right knee do not even 
meet the criteria for a 20 percent rating under either DC 
5260 or 5261.  However, the veteran has provided extensive 
testimony, which the Board finds credible, as to the ways in 
which the pain and decreased range of motion of his right 
knee have made the normal tasks of everyday living difficult.  
Specifically, the veteran has complained of constant aching 
pain and swelling of the right knee, which makes everyday 
tasks such as walking up and down steps difficult, as well as 
a popping sensation when walking, especially on uneven ground 
or when walking downhill.  In this regard, the Board notes 
that while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion, swelling, grinding, and popping, have been 
objectively confirmed upon medical examination.  Such 
symptoms would undoubtedly result in some functional loss in 
addition to that which has objectively been demonstrated on 
examinations, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board therefore determines that the 
objective evidence of a slightly limited range right knee 
motion, when viewed in conjunction with the veteran's hearing 
testimony and consistent complaints of constant aching pain 
on use, swelling, and popping in the right knee, which the 
Board finds credible, establishes that the veteran's right 
knee disorder more closely approximates the level of severity 
contemplated by a 20 percent rating under DC 5010-5261.


III.  Conclusion

The Board would point out that its denial of each of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned two separate 
20 percent ratings for the right knee disability) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

A rating in excess of 20 percent for residuals of right knee 
injury, status post meniscectomy, anterior cruciate ligament 
(ACL) instability and right tibial osteoma, is denied.

A rating in excess of 20 percent for traumatic arthritis of 
the right knee is denied.




			
	R. F. WILLIAMS	ALAN S. PEEVY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


Citation Nr: 9835887	
Decision Date: 12/07/98    Archive Date: 12/15/98

DOCKET NO.  94-14 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of right 
knee traumatic arthritis, status post meniscectomy, anterior 
cruciate ligament (ACL) instability and right tibial osteoma, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 until May 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of March 1994 from the Louisville, Kentucky Regional 
Office (RO) which allowed a 20 percent disability rating for 
the service-connected right knee disorder but denied a higher 
evaluation in this regard.  That rating determination also 
established service connection for PTSD, for which the 
veteran is currently in receipt of a 50 percent disability 
evaluation.

This case was previously remanded by decisions of the Board 
dated in June 1997 and December 1997, and is once again 
before the signatory Member for appropriate disposition.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the symptoms associated with his 
service-connected PTSD include a need for isolation from 
friends and family, loss of control of his temper, work 
difficulties, and nightmares and intrusive thoughts about 
Vietnam for which a higher disability rating is warranted.  
He also asserts that the service-connected right knee 
disability is manifested by locking, loss of motion, pain on 
movement, and frequent swelling, and is more severely 
disabling than reflected by the currently assigned disability 
evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a higher rating for PTSD.  
However, with resolution of doubt in favor of the appellant, 
it is found that the record supports a 30 percent disability 
evaluation for residuals of right knee traumatic arthritis, 
status post meniscectomy, anterior cruciate ligament (ACL) 
instability and right tibial osteoma,


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  PTSD is manifested by symptoms which include flashbacks, 
nightmares, anxiety, depression and social isolation 
productive of no more than considerable impairment of social 
and industrial functioning with reduced reliability and 
productivity.

3.  Residuals of right knee traumatic arthritis, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma are manifested by findings which 
include extensive degenerative changes, chronic pain, 
limitation of motion, tenderness and effusion which are more 
nearly consistent with severe impairment. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1998), 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Residuals of right knee traumatic arthritis, status post 
meniscectomy, anterior cruciate ligament (ACL) instability 
and right tibial osteoma are 30 percent disabling according 
to the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5010, 5257-5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claims are well 
grounded because he has service-connected disabilities and 
evidence is of record that he claims shows exacerbation of 
those disorders.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1997).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The Board notes in this regard that the regulations 
pertaining to mental disorders for VA benefits purposes were 
changed after the veteran filed his claim.  Thus, the Board 
is obligated to analyze both sets of regulations and to 
evaluate the veteran's claim under the one most favorable to 
him.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1990).  The 
veteran was provided the amended regulations by the RO in 
evaluating his disability in the January 1997 Supplemental 
Statement of the Case.

Prior to November 7, 1996, the regulations provided that a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment."  A 70 percent rating was warranted when the 
above-mentioned impairment was "severe."  A 100 percent 
rating was warranted for totally incapacitating 
psychoneurotic symptoms, virtual isolation in the community, 
or the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).

Effective November 7, 1996, the regulations provide that a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss or names of close relatives, own occupation, 
or own name.

Factual background

The veteran was afforded a VA psychiatric examination for 
compensation and pension purposes in October 1993 whereupon 
he related personal and social history, including experiences 
he perceived as traumatic in Vietnam.  He described current 
symptoms to include erratic sleep, dreams of being overseas, 
flashbacks, and disappointment and disloyalty in himself.  He 
indicated that he had experienced a problem with alcohol.  
Following mental status evaluation, it was determined that he 
had a dysthymic disorder and PTSD which were mild in degree, 
and that there was also mild alcohol abuse, based on history. 

By rating action dated March 1994, service connection for 
PTSD was granted and a 10 percent disability rating was 
assigned, effective from May 14, 1993, the date of receipt of 
the claim.  

A treatment progress report dated in May 1995 was received 
from the Kelly Psychiatric Clinic which noted that the 
appellant had initially been a self referral who described 
ongoing Vietnam-related difficulties including nightmares and 
flashbacks, feelings of depression, anger, and concentration 
and attention impairment.  It was reported that he remained 
preoccupied with his Vietnam experiences and was suffering 
from significant social and industrial impairment despite the 
fact that he continued in a full-time occupational role.  It 
was noted that he had used alcohol in an attempt to self-
medicate over the years, and that his drinking had increased  

The veteran was afforded a VA examination in July 1995 for 
PTSD purposes whereupon he elaborated upon background history 
and again recounted stressful experiences in Vietnam.  He 
indicated that he felt lost after his return from service and 
unable to fit in.  He related that he had worked as a 
coal miner since 1973, and was currently in a position which 
required him to scoop coal from the walls of the mine.  

The veteran stated that since returning from Vietnam, he had 
preferred not to be around people, even on his job.  He said 
he disliked having company or going places in a group.  He 
related that he irritated his wife because he quickly wanted 
to leave places they went to, and that this had impacted his 
social life.  The appellant indicated that he was frequently 
annoyed, was jumpy and had tremors, and felt tense and angry.  
He said that he had nightmares and flashbacks two to three 
times a week, particularly when he heard that the United 
States was engaged in an armed conflict somewhere overseas.  
He related that he continued to have trouble sleeping and 
described startle response.  

Upon mental status examination, the veteran was observed to 
be well-oriented, verbal and coherent.  He showed no signs of 
loosening of associations, or pressure of speech, although it 
was noted that when he began to talk of combat events, he 
began to speak more rapidly and became more emotionally 
charged.  There was no sign of aphasia, or memory problems of 
a type that suggested organicity.  No gross cognitive 
impairment was apparent.  Mood was of great seriousness and 
tension.  His face was noted to be strained when he spoke 
about his combat experiences.  The examiner observed that the 
veteran had a mild tremor in his hands when be began to 
become somewhat anxious, and came close to tears as he talked 
about certain events.  There were no signs of a psychosis or 
a severe mood disorder.  Following mental status examination, 
a diagnosis of PTSD, chronic was rendered.  A current General 
Assessment of Functioning (GAF) score of 51 was rendered. 

A number of lengthy statements were received from members of 
the veterans immediate family in July 1996 attesting to the 
severe changes in his emotional, mental and social wellbeing, 
as well as an inability to get on with his life following his 
Vietnam experience and return from service, despite 
medication and therapy.

The veteran and his wife testified upon personal hearing on 
appeal before a Member of the Board sitting at Louisville, 
Kentucky in June 1996.  Testimony was presented to the effect 
that he was employed in a coal mine but missed work 
frequently.  It was reported that he said that he did not 
like to be around his supervisor, did not have friends or a 
social life, and belonged to no organizations.  It was noted 
that he would fly off the handle all the time, that he 
had a preoccupation with guns on account of Vietnam, and was 
unable to engage in any pastime pursuits.  The veterans wife 
related that they had been married 27 years and that he had 
left her in places because he was so preoccupied or his 
memory was so bad that he had forgotten she was with him.  

Received at the hearing was a treatment report dated in May 
1996 from the Kelley Psychiatric Clinic noting that the 
appellant continued to be preoccupied with PTSD symptoms.

By rating action dated in September 1996, the 10 percent 
evaluation for PTSD was increased to 30 percent disabling 
from the date of the claim received in May 1993.  

A treatment report from the Kelley Psychiatric Clinic dated 
in March 1997 was received in April 1997 essentially noting 
that the appellants psychological status had remained 
essentially unchanged, but there were indications of a slight 
diminution in his condition.  He had not kept several of his 
appointments.

Pursuant to Board remand of December 1997, the veteran 
underwent VA psychological examination in May 1998.  The 
examiner noted that the claims folder was reviewed.  The 
appellant indicated that he continued to be employed full-
time in a coal mine and had operated a digger since 1990.  It 
was reported that this type of work was solitary in nature 
with no contact with other employees.  The veteran said that 
he attended church once per month and made an effort to go 
because this was the only place he could see his daughter.  
He related that he had difficulty with holidays and social 
activities.  It was noted that he clearly avoided crowds and 
acknowledged difficulty controlling his temper.  He said that 
his relationship with his wife depended on how he felt at the 
moment.  

The veteran indicated that he still consumed alcohol but on 
an infrequent basis.  It was noted that his primary 
complaints were intrusive thoughts of Vietnam and an 
inability to get it out of his mind.  Upon mental status 
examination, he was observed to move frequently in his chair 
and became easily agitated depending on the topic.  He 
appeared anxious and depressed.  He became emotional 
recounting combat experiences.  There was no current evidence 
of suicidal ideation, delusions, hallucinations, or 
alterations in reality testing.  It was noted that he was 
clearly oriented, but that immediate recall seemed to be 
impaired.  It was observed that he made four errors in 
performing serial sevens and became somewhat irritated at 
himself because of his inability to complete that aspect of 
the examination.  Following mental status examination, a 
pertinent diagnosis of PTSD, chronic, severe, was rendered.  
The GAF score was determined to be 45.  The examiner further 
commented that the current GAF score reflected serious 
limitations for functional capacity and social facility.  It 
was also found that his work actually kept his mind focused 
to some degree, and that alcohol did not appear to be 
contributing [to psychological decompensation] at present.

By rating action dated in August 1998, the 30 percent 
disability evaluation in effect for PTSD was increased to 50 
percent, effective April 18, 1997.  However, as the veteran 
is presumed to be seeking the highest possible rating for his 
service-connected disability, the issue remains in 
controversy and appellate review must continue.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Analysis

A careful review of the extensive evidence which has been 
generated since the inception of the instant appeal in 1993 
indicates that the veteran was determined to have no more 
than mild psychiatric symptoms on VA examination in October 
1993.  However, subsequent private and VA clinical data show 
increasing symptomatology to include flashbacks and 
nightmares impacting on social and industrial functioning 
such that a higher rating to 30 percent was deemed warranted.  
The record reflects that a clinical report from the Kelly 
Psychiatric Clinic was received on April 18, 1997, indicating 
that there had been some decline in the veterans 
psychological functioning.  VA examination results of May 
1998 culminated in a finding of a lowered GAF score owing to 
psychiatric disability and a 50 percent disability evaluation 
was subsequently assigned.  Prior to that time, however, the 
clinical findings on the whole clearly did not corroborate 
psychiatric findings of such extent so as to find that a 50 
percent disability evaluation was in order.  

The current clinical record reflects that the appellant 
complains of an inability to achieve sustained sleep, as well 
as flashbacks, nightmares and anger.  Anxiety, depression and 
a sense of disappointment about the future are reported.  It 
appears that social relations on the whole are attenuated.  
Although the veteran contends that the symptoms associated 
with his service-connected PTSD are more severely disabling 
than reflected by the currently assigned disability 
evaluation, the Board finds that the evidence of record does 
not support this assessment.  

As indicated above, the evidence indicates that the findings 
on VA examinations in July 1995 and May 1998 attest to a 
significant degree of social and occupational dysfunction due 
to the appellants PTSD symptomatology.  His PTSD was 
determined to be chronic and severe on the latter occasion.  
A comprehensive overview of the entire disability picture 
reveals that while the most recent GAF score of 45 indicates 
that there is indeed serious impairment in social and 
occupational functioning; it is demonstrated that the 
appellant manages to cope to a substantial extent.  He is 
shown to have had long-term full-time employment that 
continues, and is in a position that allows him to work in 
relative isolation.  He interacts with the public by going to 
church occasionally despite an aversion to crowds and groups.  
It appears that his immediate family is important to him and 
he maintains good relations with them.  The record indicates 
that his marriage is of long duration and stable.  It is not 
demonstrated that there is any history of any significant 
legal problems.  

The clinical record also discloses that no other untoward 
psychiatric symptomatology that the Board concludes is 
productive of more than considerable social and 
industrial impairment for which a 50 percent disability 
evaluation is warranted.  It is not demonstrated that social 
and industrial impairment is so substantial as to reach the 
level of severe for him to be entitled to a 70 percent 
disability evaluation in this regard.  Consequently, the 
Board is of the opinion that the current psychiatric findings 
on the whole do not more nearly approximate the criteria for 
a 70 percent disability rating under the regulations in 
effect prior to November 7, 1996.

In regard to the current regulations pertaining to 
psychiatric disability, the Board finds no thought, or 
judgment impairment attributable solely to PTSD or other 
symptomatology associated with a 70 percent rating.  As well, 
the veteran denies suicidal ideation, and there are no 
indications of obsessional rituals that interfere with 
routine activities, illogical speech, panic attacks, impaired 
impulse control, spatial disorientation, and neglect of 
personal appearance and hygiene.  Although the veteran does 
have depression, anxiety, some immediate memory impairment 
and other manifestations, as well as deficiencies in areas 
such as work, social and family relations which result in 
some inability to establish and maintain effective 
relationships, these are also contemplated by the 50 percent 
rating under the current regulations.  The Board finds that 
no more than a 50 percent disability evaluation for PTSD is 
warranted under the circumstances.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
above.  See generally Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the Board finds that those sections do not 
provide a basis upon which to assign a higher disability 
evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.

Right knee disability.

The veteran was granted service connection for torn medial 
cartilage of the right knee with osteoma of the right tibia 
and osteochondroma of the right fibula effective May 3, 1968, 
whereupon a 20 percent disability evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Following VA 
examination in October 1969, the RO reduced the 20 percent 
disability evaluation to a noncompensable evaluation for the 
right knee.  A request to reopen his claim for a higher 
rating for the service-connected right knee was received in 
April 1991.  In October 1991, he was assigned a 10 percent 
disability evaluation for the right knee.  The veteran 
expressed dissatisfaction with the 10 percent rating for the 
right knee in May 1993, subsequent to which a 20 percent 
disability evaluation was granted by rating action dated in 
March 1994, effective May 14, 1993.  The appeal continues 
pursuant to the holding in AB v. Brown, 6 Vet. App. 35, 38 
(1993) which presumes that the appellant is seeking the 
highest possible rating for his service-connected disability.

The veterans right knee disability is currently assigned a 
20 percent evaluation under the provisions of to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5257.  These criteria provide 
that moderate impairment of the knee, manifested by recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran complained of pain and swelling of the right knee 
upon VA examination in October 1993.  He indicated that it 
was particularly affected by cold weather and said he had to 
have it aspirated periodically.  He related that he could 
only walk only one block on a flat surface without having 
knee pain.  Examination at that time disclosed an unstable 
right knee with a positive Drawers sign.  There was no 
swelling or deformity.  Flexion was to 140 degrees and 
extension was zero degrees.  

By rating action dated in March 1994, the right knee 
disability evaluation was increased to 20 percent, effective 
May 14, 1993.  

The appellant was afforded a VA orthopedic examination in 
June 1995, and related that he was having knee pain and said 
that there was a large knot on the lateral side of the knee.  
He indicated that he had stiffness in the evenings after 
being on the knee all day, and said that walking on unstable 
ground caused tingling and pinprick sensations in the entire 
knee.  The veteran reported that when he walked down a hill, 
it felt as if his knee were going to give way.  He said he 
had severe pain when walking on any kind of incline.  

The veteran was observed to walk with a limp.  He wore a 
hinged support brace on the right knee.  Examination 
disclosed some swelling and deformity of the knee.  The right 
knee measured 37 centimeters as compared to 36 on the left.  
There was instability of the right knee and a positive 
Drawers sign.  Pain was elicited on the medial and lateral 
aspects of the right knee to touch.  Flexion was to 90 
degrees and extension was to zero.  X-ray studies noted 
oateoarthrosis with marginal spurring.

The veteran underwent a VA examination of the joints in 
February 1996 and related that he had been told by his 
private physician the previous year that he needed a total 
right knee replacement.  He continued to complain of pain, 
swelling and stiffness, especially upon use, and indicated 
that he had locking upon exertion.  No swelling was observed 
upon examination but deformity was noted.  Flexion was to 45 
degrees and extension was zero. 

On VA orthopedic examination in May 1996, the veteran 
complained of chronic pain that increased with ambulating any 
distance.  He stated that he continued to have symptoms of 
swelling and locking.  Flexion of the right knee was to 90 
degrees and extension was to zero.  No swelling was noted.  
No subluxation, lateral instability, nonunion with loose 
motion or malunion was noted.  

The veteran presented testimony upon personal hearing on 
appeal in June 1996 to the effect that he had increasing 
right knee instability and swelling as well as chronic pain 
that hampered his work activities. 

Pursuant to Board remand of June 1997, the appellant was 
afforded a VA joints examination in May 1998.  It was noted 
on this occasion that he had exhibited progressively 
advancing osteoarthritis of the right knee over the years and 
had been treated by a variety of modalities including 
physical therapy, intermittent bracing, Cortisone injections, 
nonsteroidals and analgesics.  It was reported that the 
veteran currently complained of chronic pain that was 
particularly exacerbated by climbing or even descending 
stairs.  He stated that there were also symptoms of 
intermittent swelling, and giving way and catching that 
occurred several times a week, particularly upon rising from 
a chair.  

The veteran was observed to rely to a considerable extent on 
a right knee brace for ambulation.  He was not currently 
using a cane.  The examiner noted that physical examination 
was striking for a fixed flexion deformity of the right knee.  
It was noted that the veteran lacked eight degrees of full 
extension.  Flexion was to approximately 110 degrees and was 
accompanied by marked crepitation.  The patella could not be 
subluxated nor did it balotte.  A small right knee effusion 
was observed.  There was discomfort upon compression of the 
patella against the trochlear groove.  There was a 12 
centimeter scar of the right knee that was well-healed.  It 
was noted that the scar was not tender but that the 
underlying medial and joint line exhibited profound 
tenderness.  The stability of the right knee was intact.  
Palpation of the knee disclosed no significant temperature 
increase.  It was noted that the veteran experienced 
difficulty squatting and climbing onto and off the examining 
table.  The examiner stated that the McMurrays test was 
difficult to test in that setting, but that it clearly 
produced marked discomfort.  The Apley test was markedly 
abnormal.  There was no pivot shift.  

Radiological study of the right knee revealed significant 
three-compartment osteoarthritis which was more pronounced in 
the medial compartment.  The posture of the knee on 
radiograph was varus with virtual obliteration of the medial 
cartilage space.  There was significant sclerosis throughout 
the knee, along with moderate osteophytosis, especially of 
the medial compartment.  It was noted that an incidental 
finding which was unrelated to the veterans pathology was 
the presence of an osteochondroma of the proximal tibia.  

In comments following the examination, the examiner stated 
that loss of the veterans meniscus directly resulted in 
medial compartment osteoarthritis.  It was found that 
radiographic and clinical findings were consistent with a 
diagnosis of extensive osteoarthritis of the right knee.  It 
was determined  that the effect of persistent osteoarthritis 
had led to degeneration of the entire knee which would best 
be treated by total knee arthroplasty, and that the appellant 
was a candidate for such at a premature age. 

The evidence in this instance clearly demonstrates a 
progression of right knee residuals over the years, 
particularly degenerative changes, leading to chronic 
symptomatology including pain, marked crepitation, deformity, 
effusion, tenderness and limitation of motion.  The veteran 
has indicated that his private physician has told him that he 
is a candidate for total knee replacement and this was 
corroborated on most recent VA examination.  The Board finds 
that with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
as well as upon review of the nature of the disability and 
the functional impairment which can be attributed to pain, 
weakness, and fatigability, the evidence supports the 
assignment of a 30 disability evaluation for the service-
connected right knee disorder.  See DeLuca.  The benefit of 
the doubt is thus resolved in favor of the veteran as to this 
matter by finding that a 30 percent disability evaluation is 
warranted for the service-connected right knee disability.  
However, absent a finding of more substantial impairment, to 
include more substantial limitation of motion, lateral 
instability, recurrent subluxation, ankylosis, or other 
objectively manifested pathology indicative of a more severe 
disability picture, an evaluation in excess of 30 percent is 
not warranted.

Finally, the Board notes that radiographic reports show 
degenerative changes of the knee.  Degenerative arthritis, 
Code 5003, is rated based on limitation of motion of the 
affected joint under the appropriate diagnostic code.  In a 
recent precedent opinion, VAs Office of General Counsel 
(OGC) held that a veteran who has arthritis and instability 
of the knee may be rated separately under Code 5003 and Code 
5257.  VAOPGCPREC 23-97.  See VAOPGCPREC 9-98 (if a 
musculoskeletal disability is rated under a diagnostic code 
that does not involve limitation of motion, and another 
diagnostic code based on limitation of motion may be 
applicable, the latter diagnostic code must be considered in 
light of 38 C.F.R. §§ 4.40, 4.45, and 4.59); Johnson, supra, 
(Code 5257 did not involve limitation of motion).  However, a 
separate rating can be established only if the disability 
meets the criteria for at least a 0 percent rating under 
either diagnostic code for limitation of motion. Id.; 
VAOPGCPREC 9-98.   

Under Code 5260, a 0 percent rating is assigned when leg 
flexion is limited to 60 degrees.  Under Code 5261, a 0 
percent rating is assigned when leg extension is limited to 5 
degrees.  As stated above, the right knee flexion was to 110 
degrees and extension was limited by 8 degrees during the May 
1998 VA examination  These results do not meet the criteria 
for the 0 percent ratings under Code 5260 or Code 5261.  
Therefore, a separate rating for arthritis and limitation of 
motion under Code 5003 is not in order.  


ORDER

An increased rating for PTSD is denied.

An increased rating to 30 percent for residuals of right knee 
traumatic arthritis, status post meniscectomy, anterior 
cruciate ligament (ACL) instability and right tibial osteoma 
is granted subject to controlling regulations governing the 
payment of monetary awards.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -



 

